DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, per claim 10, a “first connector having a first contact provide therein” as claimed must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Correction is required in response to this Office action and corrections may not be held in abeyance.  Applicant is required to submit acceptable corrected drawings within the time period set in the Office action.  See 37 CFR 1.185(a).  Failure to take corrective action within the set (or extended) period will result in ABANDONMENT of the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 10-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 7 is dependent on canceled claim 2 and is therefore indefinite.
Regarding claim 10, the limitation of “a second contact receiving cavity” is ambiguous.  No first contact receiving cavity is identified.  It is unclear whether the “second contact receiving cavity” implicitly requires a first contact receiving cavity.   It is unclear whether “a second contact receiving cavity” means a cavity to receive a “second contact,” or there are two cavities, this cavity being the second cavity.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1, 3, 4, 10, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niekrasz et al. US 5899765 (“Niekrasz”).  Regarding claim 1, Niekrasz discloses a self-lubricating connector comprising:
	a housing (120, 146) having a contact receiving cavity 142 with a contact 24 provided therein;
	a lubricating device (28, 40) positioned in the housing proximate the contact, the lubricating device extending from a resilient member (34, 44) into the contact receiving cavity, the lubricating device having lubricant (silicone fluid, col. 4, lines 35-42, 65-67) provided therein;
	the resilient member configured to allow the lubricating device to remain in contact with an outside surface 166 of a mating contact (the conductive exposed portion of probe 160 at 166) when the mating contact is moved between an unmated position (when the surface 166 is at sleeve 30 or sleeve42)  and a mated position (when surface 166 is mated with contact 24);
	whereby the lubricant from the lubricating device is deposited on an outside surface of the mating contact as the mating contact is moved into the contact receiving cavity between the unmated position and the mated position, inherently reducing wear on the contacts as the mating contact is moved between the unmated position and the mated position.
Per claim 3, the resilient member 44 and the lubricating device 40 are positioned in a recess (the bore in end plate 146 in which the bladder 40 is located) in the housing, wherein the resilient member and the lubricating device are retained in position relative to the contact.
Per claim 4, more than one lubricating devices (28, 40) are positioned about the contact receiving cavity, the more than one lubricating devices provide lubrication to the outside surface of the mating contact.
Per claim 10, Niekrasz discloses a self-lubricating connector assembly comprising:
a first connector 181 having a first contact (at 166) provided therein;
a second connector (see figure 11) having 
a contact receiving cavity 142 and a second contact 24 provided therein;
a lubricating device (28, 40) positioned in the second connector and extending into the contact receiving cavity 142, 
the lubricating device having lubricant (silicone fluid, col. 4, lines 35-42, 65-67) provided therein;
a resilient member (34, 44) attached to the lubricating device, 
the resilient member configured to allow the lubricating device to be positioned in contact with an outside surface of the first contact when the first contact and the second contact are moved into electrical and mechanical engagement with each other;
whereby the lubricant from the lubricating device is deposited or on the outside surface of the first contact as the first contact is moved between an unmated position (when the surface 166 is at sleeve 30 or sleeve42) and a mated position (when surface 166 is mated with contact 24);
wherein the lubricant on the outside surface of the first contact inherently reduces wear on the first contact and the second contact as the first contact is moved between the unmated position and second mated position.
Per claim15, wherein the resilient member 44 and the lubricating device 40 are positioned in a recess (the bore in end plate 146 in which the bladder 40 is located) of the second connector, wherein the resilient member and the lubricating device are retained in position relative to the second contact.
Per claim 16, more than one lubricating device (28, 40) are positioned about the second contact receiving cavity, the more than one lubricating device provide lubrication to the outside surfaces of the second first contact.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hand US 6196854.  discloses a self-lubricating connector comprising:
	Per claim 1, Hand discloses a housing (9, 11) having a contact receiving cavity (bore 39 and the bore in section 9 holding contact 5) with a contact 5 provided therein;
	a lubricating device (seal unites 13 and 15, including balls 53) positioned in the housing proximate the contact, the lubricating device extending from a resilient member (in particular balls 53, which are part of the lubricating devices 13 and 15, extend from resilient members 43) into the contact receiving cavity (bore 39), the lubricating device having lubricant (dielectric fluid, col. 2, lines 39-45) provided therein;
	the resilient member configured to allow the lubricating device to remain in contact with an outside surface of a mating contact 7 when the mating contact is moved between an unmated position (when the contact 7 is inside bore 39 but prior to mating with contact 5) and a mated position (when contact 7 mates with contact 5);
	whereby the lubricant from the lubricating device is deposited on an outside surface of the mating contact as the mating contact is moved into the contact receiving cavity between the unmated position and the mated position, inherently reducing wear on the contacts as the mating contact is moved between the unmated position and the mated position.
To the extent that Hand does not specifically describe the fluid a being lubricating, Hand states that in known similar connectors, the dielectric fluid is typically oil (col. 1, line 13), which is inherently a lubricant and inherently will reduce wear on the contacts.  It would have been obvious to use oil as the dielectric fluid in the Hand device as suggested in Hand.  The reason for doing so would have to have the device operate as intended. 
Per claim 3, the resilient member and the lubricating device are positioned in a recess (the internal cavity of front section 11) in the housing, wherein the resilient member and the lubricating device are retained in position relative to the contact.
Per claim 4, more than one lubricating devices (13, 15) are positioned about the contact receiving cavity, the more than one lubricating devices provide lubrication to the outside surface of the mating contact.
 Response to Arguments
	Applicant’s arguments have been considered.  
Regarding the withdrawal of claims 10 and 15-17, applicant has amended claim 10 to correspond to the elected species, consequently claims 10 and 15-17 are no longer withdrawn and have been considered on the merits.
Regarding Hand, applicant argues that Hand teaches no lubricating device.  The examiner maintains that Hand discloses a lubricating device as set out above.
Applicant argues that Hand never expressly discloses that lubricant is needed.  The examiner maintains that Hand discloses that the dielectric fluid is “typically” oil, which is inherently lubricating, and that it would have been obvious to use oil as set out in Hand.
Applicant argues that hand does not disclose a resilient member as claimed.  Hand discloses resilient members 43 functioning as claimed, holding balls 53 in contact with the mating contact.  The balls 43 are part of the lubricating devices 13 and 15 as claimed.
The arguments regarding Risser are moot.

Allowable Subject Matter
Claims 5, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The cited Wikipedia entry is cited for noting that silicone oil, i.e., silicon fluid, is inherently a lubricant (“Silicone oils are primarily used as lubricants . . . .”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833